DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 08/042022 have been considered and entered.
Terminal Disclaimer
The terminal disclaimer filed 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10809235 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered.
Regarding the claim objections, Applicant argued that the amendment overcame said objections; the Examiner is in agreement, therefore said objections are withdrawn.
Regarding the Double Patenting rejections, Applicant amended the claims and the Examiner acknowledges that the statutory double patenting rejections are thereby overcome; however, the claims (except new claim 28) were still obvious non-statutory double patenting over USPN 10809235. In response to an Examiner initiated interview, Applicant filed a terminal disclaimer, therefore said double patenting rejections have been withdrawn.
Further regarding the amendments, the Examiner generally notes that the amendments are substantially consistent with the reasons for Allowance of parent application 15/236,666 (USPN 10809235), the Examiner further noting that Applicant has broadened aspects of the claims while retaining the previously indicated allowable subject matter.
Allowable Subject Matter
Claim(s) 1-2 and 4-28 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity) a “processor configured to…apply a two-tone excitation waveform to the first transducer, the excitation waveform comprising a first portion at the first frequency and a second portion at the second frequency; receive a received echo waveform from the second transducer; and determine a value indicative of fluid flow velocity based on correlating the received echo waveform to the two-tone excitation waveform”, wherein “the first frequency is at a lower frequency than the peak response frequency and the second frequency is at a higher frequency than the peak response frequency” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 18,
 
the prior art fails to disclose or motivate one skilled in the art to perform a method comprising (omissions/paraphrasing for brevity/clarity) “applying a two-tone excitation waveform to the first transducer, the excitation waveform comprising a first portion at the first frequency and a second portion at the second frequency; receiving a received echo waveform from the second transducer; and determining a value indicative of fluid flow velocity based on correlating the received echo waveform to the two-tone excitation waveform”, wherein “the first frequency is at a lower frequency than the peak response frequency and the second frequency is at a higher frequency than the peak response frequency” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 28, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity) a “processor configured to…apply a two-tone excitation waveform to the first transducer, the excitation waveform comprising a first portion at the first frequency and a second portion at the second frequency; receive a received echo waveform from the second transducer; and determine a value indicative of fluid flow velocity based on correlating the received echo waveform to the two-tone excitation waveform”, wherein “the first frequency is at a lower frequency than the peak response frequency and the second frequency is at a higher frequency than the peak response frequency” in further combination with the remaining limitation(s) of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). “Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856